MacIntyre, J.
“Assignments of error in a petition for certiorari must be specific, and when based on rulings of the trial court must specifically point out the reasons why the rulings are error.” Grant v. State, 48 Ga. App. 162 (172 S. E. 89). Measured by this rule, some of the assignments of error are insufficient and not valid. The remaining assignments of error, which properly present for decision by the court exceptions to the ruling of the lower court, are without merit. The evi*168dence fully authorized the conviction. For no reason pointed out in the record did the judge err in not sustaining the certiorari.
Decided January 6, 1938.
Ernest Waits, Swift Tyler, for plaintiff in error.
J. W. LeCraw, John A. Boyhin, solicitor-general, John S. Mc-Clelland, solicitor, contra.

Judgment affirmed.

Broyles, G. J., and Guerry, J., concur.